Exhibit 10.5

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:    Alfonso Leon (“Participant,” “Employee’ “you” or “your”)
Company:    Apache Corporation Amendment:    This is a summary of the amendment
of the terms of your previous grants of Stock Options to purchase Shares
(“Options”) under certain prior notices (the “Grant Notices”) subject to the
terms of the Apache Corporation 2007 Omnibus Equity Compensation Plan, as
amended and the Apache Corporation 2011 Omnibus Equity Compensation Plan, as
amended (the “Plans”) and the related Stock Option Award Agreements (the
“Agreements”).    You were previously granted Stock Options to purchase Shares
in accordance with the terms of the Plans and the related Stock Option Award
Agreements. In connection with your separation from service with the Company
effective October 9, 2014 (the “Resignation Date”) and the terms of the
resignation agreement between you and the Company (the “Resignation Agreement”),
for purposes of vesting and exercisability of your outstanding Options
determined as of the Resignation Date under the Plan, upon your acceptance of
this Amendment, the Company agrees that such outstanding Options will continue
to vest according to their original schedules and any agreed amendments to said
equity plans and award agreements as if you continued employment with the
Company after your Resignation Date, provided that such vesting shall occur at
such times solely if you are then in compliance with the provisions of the
Resignation Agreement. For the avoidance of doubt, you shall not be treated as
continuing employment with the Company after the Resignation Date for purposes
of the Change of Control provisions of the Plan and the Agreements. Employee’s
exclusion from receiving the benefits of the Change of Control provisions of the
Plans and Agreements shall not diminish nor terminate the other rights and
benefits provided to Employee regarding stock options under the Apache
Corporation Employee Resignation Agreement between Employee and Apache
Corporation. Affected Awards:    All outstanding Non-Qualified Stock Options
under the Plans as of the Resignation Date Plans:    Apache Corporation 2007
Omnibus Equity Compensation Plan, as amended    Apache Corporation 2011 Omnibus
Equity Compensation Plan, as amended Expiration Date:    Your Options will
remain subject to expiration ten years from the original Grant Date for each
such Option.

 

1



--------------------------------------------------------------------------------

Acceptance:    Please indicate your acceptance of this Amendment by executing
the attached Amendment and returning it to Margie M. Harris. Upon acceptance of
this Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plans. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of vesting and exercisability of your Options, you
be treated as terminating with the Company on the Resignation Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant’s separation from service with Apache
Corporation (together with its Affiliates, the “Company”) effective October 9,
2014 (the “Resignation Date”) and the terms of the resignation agreement between
the Participant and the Company (the “Resignation Agreement”) and governs all
outstanding Options under the Plans and the Agreements, determined as of the
Resignation Date, between the Company and the Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Resignation Agreement. Notwithstanding the provisions of Section 4 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
for purposes of the Options, the Participant’s employment shall be deemed to
continue with the company following the Resignation Date provided that the
Participant remains in compliance with the provisions of the Resignation
Agreement. The Participant shall immediately notify the Company of any future
change in address or other contact information. The Participant shall not be
treated as continuing in employment with the Company following the Resignation
Date for purposes of the Change of Control provisions of this Agreement, the
Grant Notice and the Plan. Employee’s exclusion from receiving the benefits of
the Change of Control provisions of the Plan and Agreements shall not diminish
nor terminate the other rights and benefits provided to Employee regarding Stock
Options under the Apache Corporation Employee Resignation Agreement between
Employee and Apache Corporation.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect except as provided in the controlling Apache Corporation
Employee Resignation Agreement between Recipient/Employee and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed
and accepted, effective as of October 9, 2014.

 

APACHE CORPORATION       ALFONSO LEON By:  

/s/ Margery M. Harris

    By:  

/s/ Alfonso Leon

  Margery M. Harris       Alfonso Leon Executive Vice President, Human Resources
      ATTEST:      

/s/ Cheri L. Peper

      Cheri L. Peper       Corporate Secretary      

 

2